The Court of Claims, holding that the defendant, the State of New York, had failed to perform its contract with the claimants, gave judgment in claimants' favor for the damages resulting from the breach. These damages were unliquidated when the action was begun, but interest upon the amount recovered was included in the judgment. This was done pursuant to Civil Practice Act, section 480, as amended by Laws of 1927, chapter 623, which provides that in every action then pending or thereafter brought "wherein any sum of money shall be awarded by verdict, report or decision upon a cause of action for the enforcement of or based upon breach of performance of a contract, express or implied, other than a contract to marry, interest shall be recovered upon the principal sum whether theretofore liquidated or unliquidated and shall be added to and be a part of the total sum awarded."
The Appellate Division held the statute unconstitutional in its retroactive operation on the ground that the effect was to deprive the State of property without due process of law.
There is no occasion to consider at this time whether the statute, in so far as retroactive, may be sustained against persons other than the State itself. Certain it is that the State which enacted it may not be heard to complain that the enactment is void as a violation of *Page 420 
"due process" (City of Trenton v. New Jersey, 262 U.S. 182,188; Hatch v. Reardon, 204 U.S. 152, 160). The award of interest is not in any prohibited sense a charity or bounty. It has its roots in a reasonable conception of the demands of equity and justice (Williamsburgh Sav. Bank v. State, 243 N.Y. 231;Farrington v. State, 248 N.Y. 112, 115).
There was a concession by appellants upon the argument that interest should have been computed from June 15, 1922, instead of October 15, 1921, with a resulting reduction of the judgment by the sum of $129.80.
The judgment of the Appellate Division in so far as appealed from should be reversed, and that of the Court of Claims modified by deducting therefrom the sum of $129.80, and as modified affirmed, with costs in the Appellate Division and in this court.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Judgment accordingly.